United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2661
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Ace Washington, also known as           *
Michael Minthorn,                       *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: March 5, 1999

                              Filed: March 11, 1999
                                   ___________

Before WOLLMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                        ___________

PER CURIAM.

       Ace Washington pleaded guilty to possessing cocaine with intent to distribute,
in violation of 21 U.S.C. § 841(a) and (b)(1)(B). The district court1 sentenced him
to 60 months imprisonment (the statutory minimum) and 5 years supervised release.



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
This appeal ensued. Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel
has filed a brief and moved to withdraw. We affirm.

        Mr. Washington was arrested in January 1998 while transporting cocaine by
train from San Francisco to St. Louis. At sentencing, the government contended Mr.
Washington was not eligible for relief under the “safety-valve” exception to the
statutory minimum sentence, see 18 U.S.C. § 3553(f); U.S. Sentencing Guidelines
Manual § 5C1.2 (1997), because he failed to provide the government all information
and evidence he had concerning the offense or offenses that were part of the same
course of conduct. The government presented the testimony of an FBI agent who
twice interviewed Mr. Washington in an effort to determine the source of his drugs.
The agent testified that although Mr. Washington had provided the first names and
physical descriptions of his contacts in San Francisco and St. Louis, he believed Mr.
Washington had not revealed everything he knew about the man who had entrusted
him with more than a kilogram of cocaine. The agent also testified that he doubted
Mr. Washington’s explanation for a plane trip to St. Louis that Mr. Washington
admitted taking a month prior to his arrest. Finally, the agent testified that Mr.
Washington had no explanation for a telephone number found among his personal
effects; the number was on the back of a slip of paper indicating Mr. Washington’s
itinerary on his January 1998 train trip, and was for a telephone in an Illinois town
about fifty miles from St. Louis. The agent testified that Mr. Washington told him he
was not familiar with the number, and did not know how it came into his possession.
The district court concluded Mr. Washington was not entitled to safety-valve relief,
agreeing with the government that he had not revealed everything he knew.

     In the Anders brief, counsel questions the denial of safety-valve relief.
However, we do not believe the district court clearly erred in finding that Mr.
Washington failed to truthfully provide all information he had concerning his offense.
See United States v. Weekly, 118 F.3d 576, 581 (8th Cir.) (standard of review),



                                         -2-
modified on other grounds, 128 F.3d 1198 (8th Cir.), cert. denied, 118 S. Ct. 611
(1997).

      After reviewing the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988),
we find no nonfrivolous issues. Accordingly, we grant counsel’s motion for leave to
withdraw, and affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-